 

 

os ~ _
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK
Lh JAN 2 8 2020
Victor Lopez, IL . = .

Plaintiff,
19-cv-10077 (AJN)
—V—
ORDER
Kahala Restaurants, L.L.C.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On January 24, 2020 Defendant Kahala Restaurants, L.L.C. filed a motion to dismiss.
Pursuant to Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before February 3,
2020, Plaintiff must notify the Court and its adversary in writing whether (1) it intends to file an
amended pleading and when it will do so or (2) it will rely on the pleading being attacked.
Plaintiff is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the Defendants’ January 24 motion to dismiss may well constitute a waiver of the
Plaintiffs right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

The initial pretrial conference scheduled for April 10, 2020 is adjourned pending

resolution of this motion.

SO ORDERED.

 
Dated: January yk , 2020
New York, New York

|

\ 0

C/ ALISON J. NATHAN
United States District Judge

 
